Citation Nr: 0215093	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  01-08 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from January 1969 to October 
1970.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision of the RO.  

The record indicates the veteran canceled his hearing 
scheduled in December 2001 at the RO before a Hearing 
Officer.  



REMAND

The veteran contends that the 30 percent rating initially 
assigned for his service-connected PTSD should be restored.  

The Board notes in this regard that the RO originally granted 
service connection for PTSD and assigned a 30 percent rating 
in a March 2000 rating decision.  The rating was made 
effective on October 25, 1999.  

The rating decision was based, in part, upon a report of VA 
examination in January 2000 showing diagnoses on Axis I of 
PTSD and alcohol abuse.  The VA examiner commented that-
given the veteran's wounding in Vietnam-his sleep 
disturbance, avoidance behavior, and exaggerated startle 
response were indicative of PTSD.  

A report of VA examination in October 2000 shows a diagnosis 
on Axis I of alcohol dependence.  It was the opinion of the 
examiner that the veteran did not report sufficient symptoms 
of PTSD in order to make this diagnosis.  

At the most recent VA examination in November 2000, the 
examiners again concluded that the veteran did not report 
sufficient symptoms to justify a diagnosis of PTSD.  The 
examiners commented that the veteran reported some problems 
with insomnia with frequent awakenings resulting in disrupted 
sleep; the examiners attributed such problems, as well as the 
veteran's impairment in social adaptability, interactions 
with others, and occupational functioning primarily to 
alcohol dependence.  

During the pendency of the appeal, the United States Court of 
Appeals for the Federal Circuit, in Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001), ruled that 38 U.S.C.A. § 1110 
did not preclude a veteran from receiving compensation for an 
alcohol or drug abuse disability acquired as secondary to, or 
as a symptom of, a veteran's service-connected disability.  

Instead, the statute precluded compensation only in two 
situations:  (1) for primary alcohol abuse disabilities and 
(2) for secondary disabilities (such as cirrhosis of the 
liver) that resulted from primary alcohol abuse.  Id. at 
1376.

Here, the medical evidence dating back to the original grant 
of service connection for PTSD includes a diagnosis of 
alcohol dependence.  As such, the Board is uncertain as to 
whether it is more likely than not that the veteran's alcohol 
dependence is secondary to, or a symptom of, his service-
connected PTSD or other service-connected disability.

Likewise, the provisions of 38 C.F.R. § 3.344(c) require 
reexamination showing an improvement to warrant a reduction 
in a service-connected disability rating.  

In light of the Federal Circuit's holding in Allen, supra, 
the Board is of the opinion that another psychiatric 
examination is required to determine the severity of the 
service-connected PTSD, including any disability due to 
alcohol dependency secondary thereto.  

Moreover, the medical records reflect that the veteran is 
currently unemployed and last worked in 1998.  The veteran 
contends that he is unable to work due to his service-
connected disabilities.  

The Board, further, observes that it may not reject the claim 
for a TDIU without producing evidence, as distinguished from 
mere conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal. Friscia 
v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 
6 Vet. App. 532, 537 (1994).  

In Friscia, the Court specifically stated that, when the RO 
has merely offered its own opinion regarding whether a 
veteran is unemployable as a result of service-connected 
disability, VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the veteran's service- connected disability has on his 
ability to work.  Friscia, 7 Vet. App. at 295, citing 38 
U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  

A review of the record shows that the veteran currently has a 
combined evaluation for compensation of 70 percent for his 
service-connected disabilities.  However, there is no medical 
opinion of record as to the relationship between the 
veteran's service-connected disabilities and his claimed 
inability to secure or follow a substantially gainful 
occupation.  

Accordingly, in light of the discussion hereinabove, the case 
is REMANDED to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran so as to request, 
in accordance with 38 U.S.C.A. 
§ 5103A(c), that the veteran supply the 
names and addresses of all facilities 
that have treated him for the service-
connected PTSD, including any related 
alcohol disability, since 1999.  The RO 
should then take all necessary steps to 
obtain copies of all records not already 
contained in the claims folder.  The RO 
should also inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under 38 U.S.C.A. 
§ 5103A(b)(2).  

2.  The veteran then should be scheduled 
for a VA psychiatric examination to 
determine the severity of the service-
connected PTSD, to include any alcohol 
disability acquired as secondary to, or 
as a symptom of, the service-connected 
PTSD.  All indicated studies should be 
performed and all clinical findings 
reported in detail.  The examiner should 
assign a GAF (global assessment of 
functioning) score, consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, 4th Edition (DSM-IV), 
and state what this score means.  The 
examiner should identify the employment 
limitations, if any, and the extent 
thereof, that result from the veteran's 
service-connected PTSD, to include any 
alcohol disability acquired as secondary 
to, or as a symptom of, the service-
connected PTSD; and provide an opinion as 
to whether it is at least as likely as 
not that the veteran's service-connected 
disability renders him unable to secure 
or follow a substantially gainful 
occupation.  In order to assist the 
examiner in providing the requested 
information, the claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

3.  The veteran should be afforded VA 
examination(s) to determine the current 
severity of his other service-connected 
disabilities to include common peroneal 
nerve paralysis with muscle damage, as 
well as shrapnel wound scars, of both 
right and left lower extremities. The 
claims folder should be made available to 
the examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report.  In 
addition, the examiner(s) should identify 
all employment limitations presented by 
the service-connected disabilities and 
opine as to the extent thereof.  The 
examiner(s) should provide opinions as to 
whether these service-connected 
disabilities render him unable to secure 
or follow a substantially gainful 
occupation.  

4.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  

5.  After the completion of the 
development requested hereinabove, the RO 
should review the claim for an increased 
rating for the service-connected PTSD, 
taking into consideration the provisions 
of 38 C.F.R. §§ 3.344(c) and 4.130, 
Diagnostic Code 9411, effective as of 
November 7, 1996, and Allen, supra.; and 
the claim for a TDIU.  If the action 
taken by the RO remains adverse to the 
veteran, then he and his representative 
should be provided with a Supplemental 
Statement of Case and afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



